 


110 HR 7043 IH: To amend the Internal Revenue Code of 1986 to provide for expensing of installing underground electric lines within the Hurricane Gustav disaster area, and for other purposes.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7043 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Mr. Cazayoux introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for expensing of installing underground electric lines within the Hurricane Gustav disaster area, and for other purposes. 
 
 
1.Deduction for underground public utility property for furnishing electricity within the Hurricane Gustav disaster area 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
179F.Deduction for underground public utility property for furnishing electricity deduction within the Hurricane Gustav disaster area 
(a)In generalA taxpayer may elect to treat the cost of qualified public utility property placed in service during the taxable year as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which such property is placed in service. 
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall specify the property to which the election applies and shall be made in such manner as the Secretary may by regulations prescribe. 
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary. 
(c)DefinitionsFor purposes of this section— 
(1)Qualified public utility propertyThe term qualified public utility property means public utility property (as defined in section 168(i)(10)) used for the furnishing of electrical energy— 
(A)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, and 
(B)which is installed underground within the area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Gustav. 
(d)Election To allocate deduction to cooperative ownerFor purposes of this section, rules similar to the rules of section 179C(g) shall apply. 
(e)Basis reductionFor purposes of this subtitle, if a deduction is allowed under this section with respect to property, the basis of such property shall be reduced by the amount of the deduction so allowed. 
(f)TerminationThis section shall not apply to property placed in service after December 31, 2009. . 
(b)Conforming amendments 
(1)Section 263(a)(1) of such Code is amended by striking or at the end of subparagraph (K), by striking the period at the end of subparagraph (L) and inserting , or, and by inserting after subparagraph (L) the following new subparagraph: 
 
(M)expenditures for which a deduction is allowed under section 179F. . 
(2)Section 312(k)(3)(B) of such Code is amended by striking or 179E each place it appears in the heading and text thereof and inserting 179E, or 179F. 
(3)Section 1016(a) of such Code is amended by striking and at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , and, and by inserting after paragraph (36) the following new paragraph: 
 
(37)to the extent provided in section 179F(e). . 
(4)Paragraphs (2)(C) and (3)(C) of section 1245(a) are each amended by inserting 179F, after 179E,. 
(5)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 179F. Deduction for underground public utility property for furnishing electricity deduction within the Hurricane Gustav disaster area.  . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
2.Study of electric grid failures affecting Louisiana following Hurricane GustavNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a study of the electric grid failures that led to the long-lasting, extensive power outages that affected Louisiana following Hurricane Gustav, and 
(2)submit a report containing the findings and conclusions of such study to the Congress. 
 
